Title: From Thomas Jefferson to John Barnes, 19 July 1800
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello July 19. 1800

My last to you was of the 24th. of June, since which I have recieved yours of June 29. July 1. 3. & 7. I am sorry my omission to write a week sooner should have left you that much longer unable to contradict the useless fabrication on which you are so good as to express so much sensibility. I have never in my life enjoyed higher or more uninterrupted health than since I left you in Philadelphia & no circumstance had happened which could give the slightest pretext to the report.
I leave to yourself altogether the investment of Kosciuszko’s and Short’s money. in answer to my enquiry after the half dozen stickchairs purchased by me of Letchworth in 4th. street, you say that a half dozen Windsor chairs in your bill of lading for Colo. Cabell were addressed to mr Brown. there must be some mistake. you will see by your papers that I gave Letchworth an order of May 10. on you for 15.60 D for 6. stickchairs for myself. he carried the chairs to you & you paid him the money. are these the same which have been addressed to Brown for Cabell? mr Jefferson mentioned to me his recieving these & delivering them to Brown for Cabell & that no others came.—I am a good deal disappointed by the failure of the housejoiner to come. in consequence I write to mr Trump on the subject, & not knowing his address I inclose it to you to sup[erscribe?] his address, first reading & sealing it. according to your directions I address this to you at Georgetown. I am with sincere esteem Dear Sir
Your friend & servt

Th: Jefferson


P.S. I desired mr Jefferson to forward to you 567.107 D which I pray you to remit to Messrs. Van Staphorsts & Hubbard of Amsterdam for Philip Mazzei. they are his bankers.

